Citation Nr: 1447212	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to April 1986 and from January 1987 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Regional Office (RO) in Salt Lake City, Utah which, in part, denied service connection for a right wrist disability and a right shoulder disability.  Jurisdiction of these matters has subsequently been transferred to the RO in Atlanta, Georgia.

The Veteran requested, and was scheduled for a videoconference hearing before a Veterans Law Judge at the RO on August 21, 2014.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a right wrist disability.



CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a February 2007 letter, prior to the date of the issuance of the appealed August 2007 rating decision.  The February 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The February 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of an April 2007 VA examination.  The April 2007 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2007 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran contends that he has a current right wrist disability as a result of his service.

The Veterans' service treatment records reveal that the Veteran presented on multiple occasions with complaints related to his bilateral wrists.  Notably, in May 1993, he presented with complaints of right wrist pain as he had fallen 2 weeks before.  He was noted to have edema to the pulse area of the right wrist.  Two of the fingers on his right hand were noted to be deformed and tenderness to touch of the wrist and fourth finger was noted.   Subsequent service treatment records do not show any complaint, treatment, or diagnosis of a right wrist disability.  While the Veteran suffered a fractured left wrist in service, his January 2007 retirement examination was negative for complaints, treatments or diagnoses related to a right wrist disability.   

The Veteran underwent a VA examination in April 2007.  The examiner noted a left wrist fracture in 1992 but also indicated that there was no documentation to support a finding of a diagnosis of a current disability of the right wrist.

Under the circumstances of this case, the Board concludes that service connection for a right wrist disability is not warranted as the Veteran has not been shown to have a current right wrist disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board notes the Veteran's service treatment records show that he had complaints of right wrist pain in service.  However, these in-service complaints appeared to be acute as there were no diagnoses of a chronic right wrist disability in service or since that time.  Furthermore, a review of the record is negative for any current diagnosed right wrist disability.  Significantly, the January 2007 retirement examination showed the Veteran's right wrist was within normal limits and that the post service treatment records are negative for a diagnosed right wrist disability as the April 2007 VA examiner noted that there was no evidence present for a diagnosis of a right wrist disability.

As noted above, the treatment records have demonstrated that the Veteran presented with complaints of right wrist pain.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for a right wrist disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

Finally, the Board notes the Veteran's contentions regarding the nature and etiology of his claimed right wrist disability, as well as the evidence submitted by him and his representative contending that his claimed right wrist disability is related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his claimed right wrist disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a right wrist disability is not a disability subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed right wrist disability and service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for a right wrist disability is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for a right shoulder disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran's service treatment records indicate that the Veteran presented with complaints of shoulder pain on multiple occasions.  Notably, on his January 2007 Report of Medical History for his retirement, the Veteran reported experiencing shoulder pain after continuous lifting or push-ups.

The Veteran underwent a VA examination in April 2007.  The examiner noted a normal examination with normal x-rays of the shoulders.   The examiner concluded that there was no documentation to support a diagnosis for the shoulders.  Subsequent to the April 2007 VA examination, a November 2009 treatment report noted a diagnosis of mild arthritis of the AC right shoulder joint.  

As there is now evidence of a possible current right shoulder disability and the Veteran had in-service complaints of shoulder pain, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a right shoulder disability.

The Board also notes that there currently is no competent medical opinion which specifically addresses whether an etiological relationship, if any, existed between the Veteran's in-service shoulder issues and his current right shoulder disability.

Therefore, a medical opinion is needed to determine if his in-service shoulder complaints are etiologically related to his current right shoulder disability.

Given that there were in-service complaints related to his shoulders and there is a current diagnosis of osteoarthritis of the right shoulder, this claim must be remanded so that a new comprehensive VA examination can be afforded.  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-are needed to resolve the claim for service connection for a right shoulder disability.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2013), 38 C.F.R. § 3.159(c) (4) (i) (2013); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA medical examination for his right shoulder disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's right shoulder disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's right shoulder disability was incurred in or aggravated by the Veteran's active duty military service.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


